ORDER
PER CURIAM.
Edgar Pratt appeals his convictions for first-degree robbery, Section 569.020, RSMo.2000, and armed criminal action, Section 571.015, RSMo.2000, for which he was sentenced to ten and three year's to run concurrently. Pratt raises two points on appeal: (1) The trial court erred in overruling his objection to the prosecutor’s closing argument which inferred appellant failed to call a certain witness, and (2) the trial court failed to suppress the out-of court and in-court identifications of the three persons who were robbed. Affirmed. Rule 30.25(b).